JOINT VENTURE AGREEMENT



DATE:  August 24, 2004



PARTIES:



AERO MARINE ENGINE, INC.
One World Trade Center
121 SW  Salmon Street, Suite 1100
Portland, OR 97204



TACTRONICS
381 Old Riverhead Road, Suite 12
Westhamptpm Beach, NY 11978



This Agreement is made this 24th day of August, 2004, to be effective 24th 2004,
by and between Aero Marine Engine, Inc. (hereinafter Aero Marine) and
Tactronics, (hereinafter Tactronics) for the development, production and
marketing Swimmer Intrusion Prevention System in various locations worldwide.

Recitals

Aero Marine, a Nevada corporation, is primarily engaged in developing engine
technology.

Tactronics is seeking engine technologies for potential military use.   

Aero Marine is seeking to market their engine technologies for potential
commercial uses.

Tactronics and Aero Marine are desirous of entering into a relationship by way
of this Agreement wherein Tactronics will assist Aero Marine in the improvement,
marketing and sales of Aero Marine’s invention (hereinafter the Engine) for
military and commercial uses.

All of the above recitals are hereby made an integral part of this Agreement and
shall have substantive effect in interpreting the provisions of this Agreement.



Terms and Conditions

Whereas, Tactronics represents that it possesses the skill and ability to
further develop the Engine, build prototypes, test and upgrade the Engine and
market it for military use, contemporaneously with Aero Marine marketing the
technology for commercial uses, and where it is deemed to the mutual benefit of
Tactronics and  Aero Marine to enter into this Agreement upon the terms and
conditions set forth.



now therefore, in consideration for the mutual covenants and promises herein
contained, the undersigned hereby agree to the following:

Relationship Between Tactronics and Aero Marine

Tactronics will finance the further development of the Engine, including
upgrades and building a prototype, testing and marketing the Engine to the
military of the United States and all NATO countries.

Tactronics will expend its best efforts in production and modification of the
Engine to allow for maximun promotion, marketing and sales.

Aero Marine will keep the exclusive rights to the Engine, including any
patentable rights. Aero Marine will retain ownership of all of the technology,
including upgrades, developments and modifications by Tactronics.

Aero Marine will be able to take all of the technology and sell it commercially
for non-military purposes. 

Aero Marine shall receive twenty percent (20%) of the gross revenue from the
sales of the Engine to the military.  Tactronics will receive five percent (5%)
of the gross revenue from commercial non-military sales of the Engine by Aero
Marine.

The terms of this Agreement shall last for a period of five (5) years unless
terminated by joint agreement of the parties or pursuant to the terms of this
Agreement and will be renewable for additional five-year periods upon agreement
of the parties.  This Agreement and any renewals shall be exclusive.

Aero Marine and Tactronics will use their best efforts to perform his duties and
responsibilities pursuant to this Agreement.

Aero Marine will, within thirty (30) days of the execution of this Agreement,
provide to Tactronics the information, data, schematics, CAD files, etc.
regarding the Engine.

Tactronics will, within sixty (60) days of the execution of this Agreement,
present a plan of execution which includes a statement as to whether or not
Tactronics wishes to continue with the development of the Engine.

If Tactronic does desire to continue with the development of the Engine, then in
Tactronics’ shop, and at Tactronics’ expense, Tactronics will work toward a
design suitable for military and commercial applications.  Tactronics will bring
in the head of the Department of Automobile Engineering at Ohio State University
to help develop the Engine.  Tactronics will do all the testing and marketing
for the Engine free of charge for Aero Marine, while working toward the
development of a 40 hp multi-fuel application. 

Within ninety (90) days Tactronics will make a decision as to whether to
continue on with the development of the Engine.  If not, Tactronics will hand
over to Aero Marine all of the data and technology developed up to the point at
which Tactronics ceases to be involved in the development of the Engine.

If Tactronics reaches a point where it is determined that the military
application of the Engine will not work or is not feasible, Tactronics may
terminate this Agreement and there will be no liabilities between the parties,
as long as all intellectual property, technologies and information is returned
to Aero Marine. 

Aero Marine agrees not to release any publicity concerning any part of this
Agreement, other than press releases approved by Tactronics.

Non-Competition.

During the term of this Agreement, neither Tactronics or Aero Marine, nor any
person employed or engaged by Tactronics or Aero Marine to fulfill its duties
under this Agreement, shall, directly or indirectly, compete with this Agreement
in the promotion, marketing, sales and production  of Tactronics’ invention. The
term “indirectly,” as used above, includes acting as a paid or unpaid director,
officer, agent, employee of, or consultant to any enterprise, or acting as a
proprietor or an enterprise, or holding any direct or indirect participation in
any enterprise as an owner, partner, limited partner, joint venture, shareholder
or creditor.  The term “Restricted Business” means the use of the invention or
its offshoots in any commercial manner. This provision shall not be construed to
affect either parties performance under this agreement 

Neither Aero Marine nor persons employed or engaged by Aero Marine to fulfill
its duties under this Agreement shall, directly or indirectly, disclose or use
at any time, whether during the term of this Agreement or after its expiration
or termination, any confidential information, knowledge or data relating to
Tactronics’ business or the products, technology and process of which Aero
Marine or its employees, agents or contractors become aware in the course of
their activities under this Agreement.  Such information, knowledge or data
includes, but is not limited to, client and customer lists, sale files or
records, price information, Product specifications, trademark files or records,
and warranty claims or reports, mailing lists and good will or other intangible
property used or useful in connection with the business of the company signing
this Agreement. 

Neither Tactronics nor persons employed or engaged by Tactronics to fulfill its
duties under this Agreement shall, directly or indirectly, disclose or use at
any time, whether during the term of this Agreement or after its expiration or
termination, any confidential information, knowledge or data relating to Aero
Marine’ business or the products, technology and process of which Tactronics or
its employees, agents or contractors become aware in the course of their
activities under this Agreement.  Such information, knowledge or data includes,
but is not limited to, client and customer lists, sale files or records, price
information, Product specifications, trademark files or records, and warranty
claims or reports, mailing lists and good will or other intangible property used
or useful in connection with the business of the company signing this Agreement.

If, in any judicial proceeding, a court of competent jurisdiction shall refuse
to enforce any of the separate covenants deemed included in this Agreement, or
shall find that the term or geographic scope of one or more of the separate
covenants is unreasonably broad, the parties shall use their best good faith
efforts to attempt to agree on a valid provision which shall be a reasonable
substitute for the invalid provision.  The reasonableness of the substitute
provision shall be considered in light of the purpose of the covenants and the
reasonable interests of the parties signing this Agreement.  The substitute
provision, then the invalid or unreasonably broad provision shall be deemed
deleted or modified to the minimum extent necessary to permit enforcement.

Confidentiality:  Non-disclosure. 

The parties understand that each party may have access to customer lists, credit
information, customer contracts, trade secrets, research data, drawings, product
specifications, warranty information, production processes, supply sources,
supply contracts, plans, models, sales data, cost, price and other financial
information, and other materials of the other party and its customers and
suppliers as they may exist from time to time.  The parties agree that such
information and materials are valuable and unique assets of each party’s
business, and that disclosure of such items would be detrimental to the other
party.  Each party, therefore, agrees:

The parties will not at any time, or in any fashion, form or manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm or
corporation in any manner whatsoever, any information of any kind, nature or
description concerning any matters affecting or relating to the business of the
other party, including without limiting the generality of foregoing the names of
any of its customers, the prices it obtains or has obtained or at which it sells
or has sold its products or at which it buys or has bought materials, components
or other supplies, the methods or processes of production or manufacture of its
products or any other information of, about or concerning the business of the
other party, its relations with its employees, and its manner of operation, its
plans, or other data of any kind, nature or description, the parties hereby
stipulating that as between them the same are important, material, confidential
and are trade secrets and gravely affect the effective and successful conduct of
the business of the other party and its goodwill, and that any breach of the
terms of this section is a material breach hereof.

During and after the term of this Agreement, not to take, without the written
consent of the other party, any notes, reports, calculations, plans, models,
sales data, papers, drawings, documents, contracts, customer and supplier lists,
diaries, phone information, trade secrets, research data, production processes,
product specifications, blueprints, correspondence, memoranda, or other written
records or materials belonging to the other party or in its possession.  Both
parties also covenant and warrant not to take any computer diskettes, magnetic
tapes or other storage media in any tangible form containing such information. 
Upon termination of this Agreement, each party shall immediately deliver all the
materials described in this paragraph to the other party.

This non-disclosure and confidentiality covenant shall not affect Aero Marine or
Tactronics or their assigns from making normal-course disclosures pursuant to
SEC regulations or from issuing press releases or from providing such
information as may be necessary to carry out the terms and conditions of this
Agreement and the obligations and duties contemplated thereunder.

Injunction.  Each party agrees that it would be difficult to measure damage to
the other party from any breach by either party of this section, and that
monetary damages are an inadequate remedy for such breach.  Accordingly, each
party agrees that if the other party shall breach the terms of this section, the
non-breaching party shall be entitled, in addition to all other remedies it may
have at law or in equity, to an injunction or other appropriate orders to
restrain such breach without showing or proving any actual damage sustained by
the breaching party.

Termination.

Either party may terminate this Agreement only after the occurrence of any of
the following events, upon written notice to the other party allowing twenty
(20) days to cure the breach:

Either party’s failure to perform any of its obligations secured by this
Agreement.

Either party’s voluntary abandonment of the business contemplated under this
Agreement;

Tactronics’ failure to provide the equipment or personnel to do the production
and modification; provided, however, that such written notice by Aero Marine is
delivered within ninety (90) days after the conclusion of such specified period;

Either party’s engaging in any practice with respect to the products, technology
and process which is determined to be an illegal or unfair trade practice in
violation of any applicable federal, state, provincial or local law, or, which
in the opinion of counsel to a party, is an illegal or unfair trade practice in
violation of any applicable federal, state, provincial or local law for a period
of twenty (20) days after Tactronics has notice of said violation;

Either party’s falsification of any records or reports provided to the other
party;

Either party’s failure to act in good faith and in a commercially reasonable
manner in connection with its obligations under this Agreement;

Either party’s loss through failure to renew or because of suspension,
cancellation or revocation for a period of fifteen (15) days or more, of any
Federal, state or local license required by law and necessary in carrying out
the provisions of this Agreement. 

Any change in Tactronics’ active management, which change, in the opinion of
Aero Marine, will have a material effect on Aero Marine’s ability to market and
promote the products.  Such a change includes, but is not limited to, a breach
of the provisions of this Agreement or Tactronics’ shutdown for a period of
thirty (30) days.

Any change in Aero Marine’s active management, which change, in the opinion of
Tactronics, will have a material effect on Tactronics’ ability to market and
promote the products.  Such a change includes, but is not limited to, a breach
of the provisions of this Agreement or Aero Marine’s shutdown for a period of
thirty (30) days.

In the event of termination, the parties may still assert any other remedies
against the other that they would have had in the event of a breach of this
Agreement.

After the expiration of this Agreement, or termination of this Agreement in
accordance with this Section 4, neither party shall have any other rights or
obligations in respect of each other except that any such expiration or
termination shall be without prejudice to the rights and obligations of the
parties in respect to the prospects already leased or developed.

Disputes; Provisions for Arbitration.  The parties hereto agree that any dispute
shall be arbitrated under the rules of the American Arbitration Association.

Specific Performance.  The parties understand and agree that the subject matter
and mutual commitments set forth in this Agreement are unique and, for that
reason among others, the respective parties will be irreparably damaged in the
event that this Agreement is not specifically enforced.  Accordingly, in the
event of any breach or default in this Agreement or any of its terms or
provisions hereof by any party hereto, the other party hereto shall have the
right to demand and have specific performance of this Agreement.

Binding Effect.  Except as otherwise expressly provided in this Agreement, this
Agreement shall be binding upon and shall inure to the benefit of the parties to
this Agreement and their heirs, personal representatives, successors and
assigns.  Each party to this Agreement covenants that he will execute such
reasonable documents and perform such reasonable acts as may be required from
time to time to carry out the terms and conditions of this Agreement.

Governing Law.  This Agreement shall be governed by and interpreted by the laws
of the State of Nevada.

Force Majeure.  Tactronics shall use its best efforts to fill orders promptly
and to meet requested dates of shipment.  Tactronics shall not be liable for
delays in delivery or failure to manufacture due to causes beyond its reasonable
control, such as acts of God, acts of Aero Marine, acts of civil or military
authorities, fires, strikes, floods, wars, riots and other causes of any similar
nature.

Notices.  All notices provided for by this Agreement shall be made in writing by
delivering personally or by mailing of such notice to the parties hereon,
registered or certified mail, postage prepaid, at the following addresses or at
such other addresses designated in writing by one party to the other:





Tactronics:                    381 Old Riverhead Road, Suite 12
                                    Westhampton Beach, NY 11978



Aero Marine:                One World Trade Center
                                    121 SW Salmon Street, Suite 1100
                                    Portland, OR 97204



and

                                    Richard E. Fowlks
                                    Attorney at Law
                                    1607 NE 41st Avenue
                                    Portland, OR
97232                            

Attorney's Fees.

In the event an action shall be brought by any party hereto to enforce the terms
referred to in this Agreement, or any controversy arising therefrom, the
prevailing party in each suit shall be entitled to the payment of reasonable
attorney's fees which shall be fixed by the court or the arbitrator.

Remedies.

The parties hereto agree and acknowledge that the obligations of the parties
described in this Agreement herein are of a unique and special nature and the
aggrieved party will not have an adequate remedy at law in the event of failure
of a party to abide by such terms and conditions nor will money damages
adequately compensate for such injury.  It is, therefore, agreed between the
parties that for any violation by the other party of the terms and conditions of
this Agreement, a restraining order or an injunction may be issued or a decree
of specific performance be ordered by court of equity, in addition to any other
right or remedies which the parties may have at law or in equity.

Subject Headings.

The subject headings of the paragraphs and subparagraphs of this Agreement are
included solely for the purpose of convenience only, and shall not affect the
construction or interpretation of any of the provisions of this Agreement.

Amendments.

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by the parties hereto.

Personal Nature of Agreement; Limitations on Assignment.

The benefits of this Agreement may be assigned to an entity or entities which
are owned and/or controlled by one or more of the parties hereto.  However, this
Agreement is made on a personal level among the parties and each party agrees
that, on an individual basis, there will be no substitution or authorization of
a third party to become a party to this Agreement or to perform services on
behalf of the other party except with the prior written agreement and
authorization of all parties to this Agreement.  The parties are very
comfortable with their relationship with each other but neither party wants to
become involved with a third party without first receiving written notice and
giving their prior written consent thereto.

Entire Agreement and Waiver.

This Agreement contains the entire Agreement between the parties hereto, and
supersedes all prior and contemporaneous agreements, arrangements, negotiations
and understandings between the parties hereto relating to the subject matter
hereof.  There are no other understandings, statements, promises or inducements,
oral or otherwise, contrary to the terms of this Agreement.  There are no
representations, covenants or conditions, express or implied, whether by statute
or otherwise, other than as set forth herein by any party hereto.  No
supplement, modification or termination of any term or condition shall be
binding unless executed in writing by the parties to be bound thereby.  No
waiver of any term, provision or condition of this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be or shall
constitute a continuing waiver, and no waiver shall be binding unless executed
in writing by the party making the waiver.

Representation of Authority to Execute Agreement.

Each party to this Agreement represents that he has full power and authority to
execute this Agreement and that the execution of this Agreement is not contrary
to any existing security agreement or obligation of the undersigned.

Counterparts.

This Agreement may be executed under one or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

Additional Documents.

Both parties agree to execute any additional documents or agreements
contemplated by this Agreement or required hereunder.



IN WITNESS WHEREOF, the parties hereto have entered into and caused this
Agreement to be executed by persons duly authorized.



  Tactronics                                                                  
Aero Marine Technologies Corp.



By:   /s/Billy Silhan                                                        
By:   /s/Benjamin Langford                   
           Billy
Silhan                                                              
       Benjamin Langford, President



Dated:  August 24, 2004                                               Dated: 
August 24, 2004

 